Mr. President, first of all I wish to convey to you my congratulations on your election in the certainty that your wisdom and your qualities as a statesman and a student of the problems which affect the international political scene are guarantees that the tasks before us will lead to effective results to the satisfaction of all peoples of the world.
117.	An outstanding thinker of the Antilles and foremost sociologist propounded the thesis that the moral progress of peoples runs in the opposite sense to the course of their material progress. That sociological concept applies to the successive periods of the history of civilization.
118.	In the world of today we are witnessing technological and scientific progress of such dimensions that we could almost say that it has outstripped man's fantasy, which has always been governed by his tremendous imagination. Thus we have come today to the invention of destructive weapons which could wipe out the human race; and, similarly, with the arrival of man on the moon we can say that we have entered upon the stage of the domination of outer space.
119.	Today, almost everyone concedes that at this juncture in civilization, material progress, spurred by science, has changed the characteristics of a natural process in man that is to say, the structure of the individual and collective mentality.
120.	It would be difficult to forecast how far nations can be carried by the undeniable, realistic postulate which suggests the existence of an inverse ratio between material progress and moral progress in society today.
121.	From those considerations we could reach the view, which has been repeated since ancient times, that truly man is his own worst enemy. Hence the idea of domination at the cost of destruction and war has still not disappeared.
122.	The work done by the United Nations to achieve peace and eliminate the scourge of war, the events that have occurred and the actions that have been taken from the San Francisco Conference to the present day to avoid the spreading of wars beyond the areas of conflict leave no doubt about how exposed nations find themselves to ruin and the violence of a third world war, perhaps of nuclear dimensions, which would wipe out any vestiges of a society which was always in ferment but which in the depths of its being cherished a noble vocation for peace. Here again, this is a threat that we all view with trepidation, because, despite the years that have passed and the efforts that have been made, we have still not been able to avoid the international tensions which appear to be the major enemy to peace.
123.	The picture that I have just sketched is, as we know, in no way encouraging, and it should not really be presented here by the delegation of a country small in territory such as ours; rather it should be presented by the great Powers, which inevitably govern the destinies of mankind. However, as we are fully aware that all States are equal, and as experience teaches us that ideas are the heritage of all mankind, we are repeating a concern which we know is shared by a large part of mankind.
124.	We should add to the foregoing considerations that we are convinced that these facts alone are not the only cause of the abnormalities which exist in the international order.
125.	It is possible that in the world of today there exists a specific causal divisive element which makes possible this imbalance between moral progress and material progress in the world in which we live. We are referring specifically to the crisis in law. Thus we see that the more we progress towards the development of legal standards, enshrined in treaties and conventions, the weaker and more ineffective they become in the enforcement of those norms, thus ensuring the necessary maintenance of peace and reasonable coexistence. Take, for example, the failure to observe treaties setting forth a lofty humanistic vision of man, specifically in international conflicts, as has occurred in the case of the Geneva Conventions on prisoners of war, on inherent rights, on smuggling and the illicit traffic in drugs, international delinquency aggravated by the hijacking of aircraft and many other violations of the law.
126.	From these considerations we conclude that if such things are happening in the international community it would not be at all venturesome to assert that the obstacle which stands in the way of peace and the elimination of international tensions is, as we have already stated, the crisis in law.
127.	We have recognized that this is not the sole cause of the anguish in which we, the peoples of the world, live, but we cannot deny that such a crisis has a great deal to do with the fact that viable solutions are not being found to the problems whose solutions are the direct responsibility of the States involved in a dispute, as well as of the United Nations, which is the repository of the most powerful machinery which we can count upon for the solution of such conflicts.
128.	It is not incumbent upon us to spell out in terms of doctrine a policy of such magnitude in order to break the vicious circle in which we find ourselves confined. It is certainly up to us, however, to organize, to find a way out of the critical realities with which we are confronted today, and we could discover the way out if there were a meeting of the minds on the necessity to work out a system to restore confidence, without which no permanent peace is possible.
129.	Despite the conviction that this is a difficult task and that many paths will have to be smoothed in order to reach this system of security, to which reference has been made so many times by so many voices in this hall, it is equally certain that specific sacrifices are required which will test the real desire for peace which prevails in the world today.
130.	One of the methods that my delegation considers would be effective would be the one referred to in resolution 2864 (XXVI), which empowers Member States to take positions on "means of enhancing the effectiveness of the Security Council in accordance with the principles and provisions of the Charter of the United Nations". We are convinced that an enhancement of these methods would be a step forward towards the possibility of reaching a point where we could work out the system of security to which we have referred.
131.	But we must recognize that the desired enhancement of the methods to improve the efficiency of the Security Council would require a revitalizing of certain fundamental instruments available to the Council. Accordingly, my Government stresses the criterion that the Charter should be revised in respect of the provisions on the right of veto.
132.	We are absolutely certain that it will be impossible to increase the efficiency of the Security Council just so long as we do not remove from the Charter a privilege which is at odds with the very essence of democracy. We say this because, far from being a notable step forward in the features characteristic of our era, which is typified by its revolt against old structures; this privilege is in itself an archaic institution. Perhaps it was justified when the victorious Powers were laying the foundations of this world Organization and wished by the veto to rule out alternatives for international equilibrium.
133.	However, we would agree that the method should be attenuated in such a way that this exceptional right should be exercised only in circumstances in which we obviously face the alternative of a conflict that could endanger world peace.
134.	The Dominican Republic, which has always been known for the support it has given to the predominance of human rights in our Organization, is firmly convinced that never before has our civilization been under a greater obligation to make freedom and dignity for man a reality. Accordingly we cannot possibly concede that States may infringe or make conditional the respect for and protection of the inherent rights of the human person. It is not difficult to understand that there can be no freedom where these rights are infringed.
135.	For all of those reasons my country is opposed to acts of violence in all their forms of social upheaval; hence we reject the attacks which, like the one which took place recently in Munich, constitute acts of barbarism that are the "fruit of the most savage form of terrorism", as our Chief of State, H.E. Joaquin Balaguer stated. This is all the more true when by such acts innocent persons who are not involved in the motives that blindly lead people to take up arms and engage in destructive activities become the victims.
136.	In a period of such tremendous progress, such as that which has been made in the field of human rights, we cannot close our eyes and remain indifferent to the recent tragic events which occurred in the emotion-torn Olympic Village. For this reason, my Government could not fail to give its support to the request for the inclusion in the agenda of item 92 concerning measures to prevent international terrorism and other forms of violence which endanger or take innocent human lives or jeopardize fundamental freedoms, in the conviction that, in addition to energetic protests, there will emerge from this hall the necessary action to put an end to such horrendous acts.
137.	Nor can we fail, on this occasion, to refer to the development process which is under way in the Dominican Republic today, in accordance with the plans that are being pressed forward by our constitutional Government with relentless vigor.
138.	While it is true that one of the reasons for the state of anxiety in which mankind is living today is a result of the crisis in law, it is equally true that the most effective way to deal with this situation is to obtain balanced development for all of our peoples. Hence, the words of His Holiness Pope Paul VI, who said: "Development is the new name of peace". This message has reached all peoples with great conviction and force.
139.	Accordingly, at this time, my Government is deeply involved in the most thoroughgoing revolution' of our structures which was ever recorded in the history of Hispaniola, with the introduction and implementation of the Agrarian Code which sets up the machinery to hand over to the farmer the land that he cultivates and to take from over-greedy hands the principal sources of the wealth of the Republic.
140.	My Government hopes that after having doubled the per capita income of our country after barely six years, we will be able in a few years to continue to develop our vast wealth of resources which heretofore has been practically unproductive, so that we can continue strengthening the soundness of our democratic institutions and uproot, once and for all, the causes that have led to such frequent upheavals as are recorded in the history of the Dominican Republic.
141.	As another trend within this spirit of progress which pervades the Dominican Republic, we can point to the importance that my Government has attached to the conclusions that are summarized in the Declaration of Santo Domingo [A/8721, annex I, sect.2], a basic document of the Specialized Conference of the Caribbean Countries on Problems of the Sea, which was held in Santo Domingo from 5 to 9 June and which was attended by 13 Ministers for Foreign Affairs of the Caribbean region.
142.	On that occasion our attention was devoted not only to the problem of the exploitation of the resources of the sea, but also towards everything that is required to preserve the species as an inseparable aspect of the fundamental question of exploitation. Thus we were also able to 
contribute to a subject matter which involves the human environment, a matter to which this Assembly is to devote special attention. We were trying thereby to take one more step forward in respect of the complicated problem of pollution and development.
143.	For those reasons it would be most appropriate if we could succeed at this session in persuading the countries represented here to find concrete solutions while we prepare effectively to apply the principles already accepted under existing conventions on the problem of the contamination of the sea, which affects us all, aware as we are that we shall have to find adequate solutions, in view of the interrelationship between pollution and the whole process of the development of nations.
144.	The importance and the dissimilarity of the items on the agenda of this twenty-seventh session of the General Assembly explain the interest felt by the foremost leaders of the world in finding day by day solutions more in accordance with the reality in which we live. Hence, after objective analysis of the importance of youth today and, above all, noting the fact that more than half the world is less than 25 years of age, the United Nations has endorsed this categorical statement: "The young generation is a segment of the population whose needs are growing day by day and whose contribution to development is vital."
145.	As we are all aware of the responsibility that devolves upon us within this Organization to exert our efforts to work out national development plans, there is nothing more urgent for the full discharge of this duty than to incorporate youth in the serious tasks of renewal and development. Therefore we view with great satisfaction the fact that we are going to discuss the question of youth, its education, its principles, its needs, its active participation in development and international co-operation.
146.	We have seen with great hope how in this past decade youth has begun to play a decisive role in the inevitable process of transformation of our social, political and economic structures and how efficiently it is carrying out its great responsibilities.
147.	We can assert that we are witnessing today a phenomenon characteristic of this century and that the time will come when the new generations will have to inherit this world Organization, at which time we are sure they will champion the most cherished hopes of past generations.
148.	The coming generations recognize that the United Nations is the repository of the principles and ideals for which they are fighting so dynamically and wisely in order to advance the ideas of the new era. Therefore we will advocate a re-examination of policies concerning youth, in each country's national plans, so that the organizations of the world system can redouble their efforts towards the creation of new projects that will satisfy their just desires for progress.
149.	In his Encyclical Letter Populorum Progressio His Holiness Pope Paul VI summarized the overriding importance of development in the maintenance of peace and the strengthening of progress when he said:
"All of you who have heard the appeal of suffering peoples, all of you who are working to answer their cries, you are the apostles of a development which is good and genuine, which is not wealth that is self-centered and sought for its own sake, but rather an economy which is put at the service of man, the bread which is daily distributed to all, as a source of brotherhood and a sign of providence."
150.	Allow me to conclude my statement this afternoon by adopting for ourselves this other appeal by Pope Paul VI, contained in the same Encyclical:
"Government officials, it is your concern to mobilize your peoples to form a more effective world solidarity, and, above all, to make them accept the necessary taxes on their luxuries and their wasteful expenditures in order to bring about development and to save the peace. Delegates to international organizations, it depends on you to see that the dangerous and futile rivalry of powers should give place to collaboration which is friendly, peaceful and free of vested interests, in order to achieve a responsible development of mankind, in which all men will have an opportunity to find their fulfillment."
